Exhibit 10.12

CONFIDENTIALITY AND CHANGE OF CONTROL AGREEMENT

THIS CONFIDENTIALITY AND CHANGE OF CONTROL AGREEMENT, dated as of this     th
day of                      2010, by and between Botetourt Bankshares, Inc., a
Virginia corporation (the “Company”), the Bank of Botetourt, a Virginia state
bank wholly owned by the Company (the “Bank”), and                      (the
“Executive”).

WHEREAS, the Company and the Bank consider the availability of the Executive’s
services to be important to the management and conduct of the Company’s business
and the Bank’s business and desires to secure the protection of confidential
information in exchange for change of control benefits and participation in the
Bank’s new executive bonus plan for this year; and

WHEREAS, the Executive is willing to accept these limitations subject to the
conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements set forth, the parties
agree as follows:

1. Term. The term of this Agreement (the “Term”) is effective as of January 1,
2011 (the “Effective Date”) and will continue through and including the
Executive’s termination.

2. Benefits.

(a) Plans. During the term of this Agreement, and in partial consideration for
executing this Agreement, the Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Bank provides to
the class of employees that includes the Executive, including, without
limitation, and within regulatory guidelines (i) disability and life insurance,
(ii) vacation and sick leave, (iii) Bank employee health insurance, (iv) defined
benefit pension plan, and (v) retirement plans (including the Bank’s defined
contribution plan and any non-qualified plan or “rabbi trust”, but only as
available); provided however, a reasonable transition period following any
change in control, merger, statutory share exchange, consolidation, acquisition
or transaction involving the Bank or any of its subsidiaries shall be permitted
in order to make appropriate adjustments in compliance with this paragraph. In
addition, the Executive will participate in the Bank executive bonus plan for
2011.

(b) Bonus Plan. Executive will participate in the 2011 Executive Bonus Plan.

3. Confidentiality.

The Executive recognizes that as an employee of the Bank or the Company he or
she will have access to and may participate in the origination of non-public,
proprietary and confidential information and that he or she owes a fiduciary
duty to the Company and the Bank. Confidential information may include, but is
not limited to, trade secrets, customer lists and information, internal
corporate planning, methods of marketing and operation, and other data or
information of or concerning the Bank or its customers that is not generally
known to the public or in the banking industry. The Executive will never use or
disclose to any third party any such confidential information, either directly
or indirectly, without the prior written consent of the Bank or the Company
specifying which information may be disclosed.

4. Employment After a Change in Control. If a Change in Control of the Company
occurs during the term of this Agreement, and the Executive is employed by the
Bank on the date the Change in Control occurs, then the Bank shall have the
following obligations.

(a) if, within two (2) years after a Change in Control, the Company or the Bank
or either’s successor

 

1



--------------------------------------------------------------------------------

(together or either, the “Successor”) shall terminate the Executive’s employment
without Cause, as defined below, or decline to renew this Agreement or if the
Executive shall terminate employment for Good Reason, as defined below, the
Successor will pay to the Executive immediately a sum of equal to one and a half
(1.5) times the Executive’s then current annual base salary.

(b) in any event, if within one hundred eighty (180) days after a Change of
Control, the Executive terminates his or her employment without Good Reason, the
Successor, within thirty (30) days after the date of termination of employment,
shall pay the Executive a minimum of the sum of the Executive’s then current
base salary for ninety (90) days.

(c) if, after the one hundred eighty (180) day period referenced in subparagraph
4(b) above, the Executive’s employment shall be terminated for Cause or by the
Executive for other than Good Reason within two (2) years after a Change in
Control, this Agreement shall terminate without any further obligation of the
Successor to the Executive other than to pay to the Executive his or her base
salary through thirty (30) days after the date of termination.

(d) in addition, if the Executive’s employment is terminated by the Successor
without Cause or the Executive shall terminate employment for Good Reason, the
Successor also shall maintain in full force and effect for the Executive’s
continued benefit, until twelve (12) months from the date of termination of
employment, all health and insurance plans as required by federal law, and
provided that the Executive’s continued participation is possible under the
general terms and provisions of such plans and programs. If the Successor
reasonably determines that maintaining such health and insurance plans in full
force and effect for the benefit of the Executive until twelve months from the
date of termination of employment is not feasible, the Successor shall pay the
Executive a lump sum equal to the estimated cost of maintaining such plans for
the Executive for twelve (12) months. In addition, stock option, restricted
stock, and similar agreements with the Executive evidencing the grant of a stock
option or other award under a Company or Successor stock incentive plan, if
applicable, will provide that the vesting of such stock awards will accelerate
and become immediately exercisable and fully vested as of the date of
termination of employment without Cause or for Good Reason. In the case of stock
options, the Executive will have at least ninety (90) days after termination of
employment, or such longer period as may be provided for in the separate stock
option agreement, to exercise the option.

(e) Release. Notwithstanding the provisions above, the Bank shall owe no sums to
the Executive until the Executive has executed a legal release for the benefit
of the Company and the Bank, in a form acceptable to the Bank, which provides,
among other things, that the Executive unconditionally releases all other claims
related to employment that he or she may have against the Company or the Bank.

5. Change of Control and Other Terms Defined.

 

(a) For purposes of this Agreement, a “Change of Control” shall mean:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act’) of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act), of securities of the Company representing 51% or more of the
combined voting power of the then outstanding securities; provided, however,
that the following acquisitions shall not constitute a Change of Control:

(A) acquisition directly from the Company (excluding an acquisition by virtue of
the exercise of a conversion privilege);

(B) any acquisition by the Company;

(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the

 

2



--------------------------------------------------------------------------------

Company or any corporation controlled by the Company; or

(D) any acquisition pursuant to a reorganization, merger or consolidation by any
corporation owned or proposed to be owned, directly or indirectly, by
shareholders of the Company if the shareholders’ ownership of securities of the
corporation resulting from such transaction constitutes a majority of the
ownership of securities of the resulting entity and at least a majority of the
members of the board of directors of the corporation resulting from such
transaction were members of the incumbent board as defined in this Agreement at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

(ii) where individuals who, as of the inception of this Agreement, constitute
the board of directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of such board of directors; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election or nomination for election by the shareholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than a
member of the board of directors; or

(iii) the shareholders of the Company approve, or the Company otherwise
consummates,

(A) a merger, statutory share exchange, or consolidation of the Company with any
other corporation, or

(B) the sale or other disposition of all or substantially all of the assets of
the Company or the Bank.

(b) Cause. For purposes of this Agreement, “Cause” shall mean:

(i) continual or deliberate neglect by the Executive in the performance of his
or her material duties and responsibilities as established from time to time by
the Board of Directors of the Company or the Bank, or the Executive’s willful
failure to follow reasonable instructions or policies of the Company or the Bank
after being advised in writing of such failure and being given a reasonable
opportunity and period (as determined by Company or the Bank) to remedy such
failure;

(ii) conviction of, indictment for (or its procedural equivalent), or entering
of a guilty plea or plea of no contest with respect to a felony, a crime of
moral turpitude or any other crime with respect to which imprisonment is a
possible punishment, or the commission of an act of embezzlement or fraud
against the Bank or any subsidiary or affiliate;

(iii) any breach or violation by the Executive of a material term of this
Agreement, after being advised in writing of such breach or violation and being
given a reasonable opportunity and period (as determined by the Company or the
Bank) to remedy such breach or violation;

(iv) any violation in any material respect of any code or standard of behavior
generally applicable to officers or employees of the Bank;

(v) dishonesty of the Executive with respect to the Bank or any subsidiary or
affiliate, or breach of a fiduciary duty owed to the Bank or any subsidiary or
affiliate; or

(vi) the willful engaging by the Executive in conduct that is reasonably likely
to result in material injury to the Company or the Bank, monetary, reputational
or otherwise, in the good faith judgment of the Company or the Bank.

 

3



--------------------------------------------------------------------------------

(c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(i) the continued assignment to the Executive of duties inconsistent with the
Executive’s position, authority, duties or responsibilities as previously held
or generally associated with the Executive’s position;

(ii) any action taken by the Bank which results in a substantial reduction in
the status of the Executive, including a diminution in his or her position,
authority, pay, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and/or inadvertent action not taken in bad faith and
which is remedied by the Bank promptly after receipt of notice given by the
Executive;

(iii) the relocation of the Executive to any other primary place of employment
which might require him or her to move his or her residence which, for this
purpose, includes any reassignment to a place of employment located more than 50
miles from the Executive’s initially assigned place of employment, without the
Executive’s express written consent to such relocation; or

(iv) any failure by the Bank, or any successor entity following a Change in
Control, to comply with the provisions of this Agreement or to honor any other
term or provision of this Agreement, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by the Bank
promptly after receipt of notice given by the Executive.

6. Documents. All documents, record, tapes and other media of any kind or
description relating to the business of the Bank, the Company or any of its
affiliates (the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Bank or the Company. The Documents (and
any copies) shall be returned to the Bank or the Company upon the Executive’s
termination of employment for any reason or at such earlier time or times as the
Board of Directors or its designee may specify.

7. Severability and Survival. If any provision of this Agreement, or part, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision, each of which stands
independently. In addition, the rights and obligations of Sections 2, 3, 4, 5,
6, 7, 8, 9, 10, 12, 13, and 14 shall, consistent with their terms, survive any
termination or expiration of this Agreement and shall bind the Parties and their
legal representatives, successors and assigns.

8. Modification. Should a court find any provision of this Agreement, or part,
to be unenforceable or unreasonable, the court may modify the provision, or
part, in a manner which renders that provision reasonable, enforceable, and in
conformity with the public policy of Virginia.

9. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

10. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

11. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by

 

4



--------------------------------------------------------------------------------

an instrument in writing executed by the parties or their legal representatives.

12. Binding Effect. This Agreement shall be binding upon the Executive and on
the Bank, its successors and assigns effective on the date first above written
subject to the approval by the board of directors of the Bank. The Bank will
require any successor to all or substantially all of the business and/or assets
of the Bank to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Bank would be required to perform it if
no such succession had taken place.

13. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company acknowledge
that neither party was in a superior bargaining position regarding the
substantive terms of this Agreement.

14. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the matters addressed in this Agreement and it
supersedes all other prior agreements and understandings, both written and oral,
express or implied, with respect to the subject matter of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BOTETOURT BANKSHARES, INC.    BANK OF BOTETOURT    By:    By:

 

  

 

                                    
Chief Executive Officer                                     
Chief Executive Officer

P.O. Box 339

Buchanan, Virginia 24066-0339

  

P.O. Box 339

Buchanan, Virginia 24066-0339

  

EXECUTIVE

     

         Address:
                                    

 

5